3:17-cv-02616-MBS   Date Filed 03/29/19   Entry Number 143-2   Page 1 of 10




                          Exhibit B
                          3:17-cv-02616-MBS       Date Filed 03/29/19     Entry Number 143-2        Page 2 of 10


                             In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                        Allegations Demonstrating Defendants’ Actual Knowledge

  Date and Source           Complaint        Information Demonstrating Defendants’ Knowledge That Their Statements And
                                and                            Omissions Were False And Misleading
                              Exhibit
                              Cite(s)
March 2015 progress         ¶¶ 95-97      Marsh and Roquemore, as members of the Executive Steering Committee received this
charts discussed at the                   information in March 2015, and the data was then forwarded to Byrne in April 2015. This
Executive Steering                        internal data demonstrated that: (a) projected costs “would be off the chart” and
Committee meeting                         "significantly over budget;” (b) the Nuclear Project progressed only 8% in the prior 24
                                          months, equaling a current monthly progress rate of 0.33%; and (c) at that rate, the
                                          Nuclear Project would only be 35% completed by July 2019, the current Guaranteed
                                          Substantial Completion Date.

October 22, 2015            ¶¶ 109-13     Following weekly updates presented to Defendant Marsh between August 10, 2015 and
Bechtel Presentation                      October 16, 2015, and a direct presentation to Defendant Marsh on October 16, 2015,
                            SCANA         Bechtel presented its conclusions to Marsh, Byrne and others from SCANA and Santee
                            Ex. 12        Cooper on October 22, 2015. Bechtel informed Defendants, that:
                                               “The Consortium’s forecasts for schedule durations, productivity, forecasted
                                                 manpower peaks, and percent complete do not have a firm basis. Bechtel’s
                                                 preliminary assessment of the Unit 2 and 3 Commercial Operation Dates indicates:
                                                                    Impacts on Commercial Operation Dates
                                                                                      Unit 2                         Unit 3
                                           Current COD                              June 2019                      June 2020
                                           Adjustment                           18 to 26 months                 24 to 36 months
                                           New COD                            Dec 2020 to Aug 2021          June 2022 to June 2023”
                                                     o The above schedule was based on “Key Assumptions,” including the
                                                        availability of “all modules and material,” “all equipment [is kept]
                                                        operationally ready;” any “no construction equipment limitations.” Failure to
                                                        comply with these assumptions would add more time to the schedule.
                                               “The issued design is often not constructible resulting in a significant number of
                                                 changes. The construction planning and constructability review efforts are not far

                                                                     1
                  3:17-cv-02616-MBS     Date Filed 03/29/19    Entry Number 143-2      Page 3 of 10


                     In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                             Allegations Demonstrating Defendants’ Actual Knowledge

Date and Source     Complaint       Information Demonstrating Defendants’ Knowledge That Their Statements And
                      and                             Omissions Were False And Misleading
                     Exhibit
                     Cite(s)
                                       enough out in front of the construction effort to minimize impacts.”
                                      “[SCANA and Santee Cooper] do not have an appropriate project controls team
                                       to assess/validate Consortium reported progress and performance.”
                                      “There is a lack of accountability in various [SCANA and Santee Cooper] and
                                       Consortium departments”
                                      “The approach taken by [SCANA and Santee Cooper] does not allow for real-time,
                                       appropriate cost and schedule mitigation.”
                                      “The Consortium’s project management approach does not provide appropriate
                                       visibility and accuracy to [SCANA and Santee Cooper] on project progress and
                                       performance.”




                                                         2
                       3:17-cv-02616-MBS       Date Filed 03/29/19      Entry Number 143-2         Page 4 of 10


                          In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                     Allegations Demonstrating Defendants’ Actual Knowledge

  Date and Source        Complaint        Information Demonstrating Defendants’ Knowledge That Their Statements And
                             and                            Omissions Were False And Misleading
                           Exhibit
                           Cite(s)
November 9, 2015         ¶¶ 114-18,    In addition to the representations made in the October 22, 2015 Bechtel Presentation, above,
First Bechtel Report     128           the First Bechtel Report addressed the October 27, 2015 EPC Amendment noting that its
                                       existence did not change Bechtel’s conclusions about the Nuclear Project:
                         Ex. D                 The recently announced acquisition of CB&I and WEC and the hiring of
                                               another construction contractor” could “caus[e] further delays in mitigating
                                               the resulting project impacts” because “the issues at V.C. Summer rest with
                                               both engineering, procurement, and construction, but our observation is that
                                               the resolution of those issues are driven too often by commercial
                                               considerations rather than by overall EPC logic, often to the detriment of the
                                               Owners.”

                                       Bechtel also specifically noted that:
                                           “Based on Bechtel’s assessment, the current schedule is at risk” because “[t]he to-
                                              go scope quantities, installation rates, productivity, and staffing levels all point to
                                              project completion later than the current forecast.”
                                           “The monthly progress report shows construction progress advancing approximately
                                              0.5% per month with a total to date (August 2015) of 21% complete. In order for
                                              the plant to complete on schedule, monthly construction progress must increase
                                              close to 3%.”

February 5, 2015         ¶¶ 123-28     After months of “wrangling,” SCANA management instructed corporate counsel to force
Second Bechtel                         Bechtel to remove several conclusions concerning the schedule and the EPC Amendment’s
Report                   Ex. E         likely contribution of “further delays” to the Nuclear Project.

                                       The Second Bechtel Report still contained many of the same conclusions from the First
                                       Bechtel Report, including that monthly progress rates had to increase from 0.5% to 3%.
                                       After the Second Bechtel Report was disclosed in September 2017, The Post and Courier

                                                                   3
                        3:17-cv-02616-MBS        Date Filed 03/29/19      Entry Number 143-2        Page 5 of 10


                           In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                       Allegations Demonstrating Defendants’ Actual Knowledge

  Date and Source         Complaint         Information Demonstrating Defendants’ Knowledge That Their Statements And
                            and                               Omissions Were False And Misleading
                           Exhibit
                           Cite(s)
                                         reported that the Second Bechtel Report revealed that “SCANA and Santee Cooper knew
                                         the effort to construct two nuclear reactors was failing more than a year before the
                                         ambitious energy project was scrapped [in July 2017].”

February 2016         ¶¶ 139-41          SCANA partner Santee Cooper addressed the materiality of the information contained in the
Bechtel Report Action                    Bechtel Presentation and Reports: “What mitigation effort is required to defend potential
Plan                                     shareholder suit -- Now that SCE&G is specifically aware of problems . . . in [the]
                                         report, failure to act may result in O&D [Officers’ and Directors’] liability.”

                                         Santee Cooper indicated that they are bending to “SCE&G’s efforts to avoid disclosure” of
                                         the Second Bechtel Report.

Monthly Progress          ¶¶ 178-79,     Westinghouse sent Monthly Progress Reports to Defendants Marsh and Byrne every month
Reports throughout        183-94         through abandonment of the Nuclear Project. These reports were signed off by FE 1,
the Class Period;                        Westinghouse’s former Project Director and Consortium Vice President for the entire
                                         Nuclear Project, who personally attested to the reports’ accuracy and distribution. The data
Monthly Project                          in the Monthly Progress Reports was discussed in Monthly Project Review Meetings
Review Meetings;                         attended by Byrne and quarterly President’s Meetings attended by Marsh, Byrne and, at
                                         times, Addison.
Quarterly President’s
Meetings                                 These reports plainly showed that monthly construction progress averaged 0.8%
                                         throughout the Class Period, a rate of progress that guaranteed completion long after
                                         January 1, 2021.

March 4, 2016 Santee      ¶¶ 151-56      Santee Cooper accepted Bechtel’s conclusions and sent Marsh a memorandum (five months
Cooper email to                          after the execution of the EPC Amendment) setting out specific steps that the companies

                                                                    4
                        3:17-cv-02616-MBS       Date Filed 03/29/19     Entry Number 143-2        Page 6 of 10


                           In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                      Allegations Demonstrating Defendants’ Actual Knowledge

  Date and Source         Complaint        Information Demonstrating Defendants’ Knowledge That Their Statements And
                            and                              Omissions Were False And Misleading
                           Exhibit
                           Cite(s)
Defendant Marsh that                    needed to take in order to try to save and complete the Nuclear Project. Among other things,
attached “Santee                        Santee Cooper stated that:
Cooper                                      Each month of delay cost Santee Cooper an additional $35 million (and likely cost
Recommendations”                               SCANA even more);
following the Bechtel                       “New project management and leadership are needed to overcome these
Reports                                        challenges,” which have “significant impact upon the Owners.”
                                            “Considering the Consortium’s record, nearly three years of delays, and the risk
                                               associated with not receiving the production tax credits, it is incumbent upon
                                               the Owners to employ increased and magnified oversight to ensure that WEC and
                                               Fluor will properly coordinate efforts to resolve the challenges facing the Project.”
                                            “In 2015, only 3.7% direct craft progress (0.31% per month) was earned toward
                                               completion of the combined units. The year closed with overall direct craft
                                               construction at 18.7% complete. With 81% of the work to go, the monthly
                                               construction progress must increase to around 2.5% if contract dates are to be
                                               achieved. Failure to realize a significant and sustained increase on this metric
                                               over the next six months will invariably result in more project delay.”

March 7, 2016 and         ¶¶ 157-60     Santee Cooper CEO Carter met with Defendant Marsh and “his team” on March 7, 2016 to
March 11, 2016                          discuss the Santee Cooper Recommendations, which were attached to the email as
Meetings attended by                    preparatory “materials for our Executive Section with the SCANA Board members on March
Officer Defendant                       21, 2016.” Carter noted that “[w]e had a long and frank discussion regarding item 5
Marsh and Director                      [concerning getting additional oversight] and the need for management changes to the
Defendant Stowe                         Project.”

                                        On March 11, 2016, Carter again met with Defendants Marsh, Stowe, and others, during
                                        which Carter “emphasized the need to address item 5 and associated Project management
                                        changes.” In particular, Carter “stressed the need for talent in the area of very large
                                                                   5
                       3:17-cv-02616-MBS       Date Filed 03/29/19     Entry Number 143-2        Page 7 of 10


                          In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                     Allegations Demonstrating Defendants’ Actual Knowledge

  Date and Source        Complaint        Information Demonstrating Defendants’ Knowledge That Their Statements And
                           and                              Omissions Were False And Misleading
                          Exhibit
                          Cite(s)
                                       construction projects” who would “report to Kevin [Marsh] and I frequently.”

                                       On March 18, 2018, according to November 2016 SC Nuclear Timeline written by Santee
                                       Cooper, Defendant Marsh rejected Bechtel’s and Santee Cooper’s recommendation to
                                       take action to ensure immediate improvement on productivity at the Nuclear Project.

March 21, 2016 Joint     ¶¶ 161-62     All of the Individual Defendants attended a joint Board Meeting with the SCANA and
Board meeting,                         Santee Cooper Boards of Directors where the topics of discussion were the “Bechtel
attended by all          Ex. I         Report, Santee Cooper March 3 formal recommendations and SCANAs [sic] plan
Individual                             forward to address issues.”
Defendants: Marsh,
Byrne, Addison,                        On March 23, 2016, Carter sent a follow-up letter to Defendants Marsh and Stowe, noting
Stowe, Roquefort,                      that “[t]he discussion between our Boards was frank.”
Hagood
May 19, 2016         ¶ 164             Byrne and Marsh attended a May 19 meeting concerning “the engineering challenges that
Meeting between                        continue to impede progress on the [Project]– namely design debt, design constructability,
Santee Cooper                          change paper, complex work packages, and emergent issue management.” In a June 2, 2016
executives and                         email following up on that meeting, Santee Cooper stressed that “five months after WEC has
Defendants Marsh and                   had complete control of the Project, there is little evidence that (WEC) is taking the steps
Byrne, detailed in                     necessary to resolve these challenges and relieve pressure on the substantial completion
June 2, 2016 email                     dates. Each meeting I attend we continue to report out and discuss the same basic issues as
copied to Defendants                   progress on the critical path continues to slip.”
Marsh and Byrne
June 20, 2016 Joint    ¶¶ 212-14       The two Boards of Directors convene a second time. The Santee Cooper-drafted agenda for
Board meeting,                         this meeting reflects that the first topic of discussion is “Project Schedule – Summary of
attended by Individual Ex. J           Substantial Completion Days.” Also on the agenda was whether it was “SCANA’s plan to

                                                                  6
                      3:17-cv-02616-MBS     Date Filed 03/29/19      Entry Number 143-2        Page 8 of 10


                         In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                 Allegations Demonstrating Defendants’ Actual Knowledge

  Date and Source       Complaint       Information Demonstrating Defendants’ Knowledge That Their Statements And
                          and                             Omissions Were False And Misleading
                         Exhibit
                         Cite(s)
Defendants Marsh,                   on-board outside EPC expertise to address [Bechtel] assessment recommendations.”
Byrne, Addison, and                 The two Boards also discussed SCANA’s analysis of the Fixed Price Option, which SCANA
Hagood                              had elected on May 26, 2016.
July 13, 2016 email     ¶ 165       Santee Cooper CEO Carter directly informed Defendants Marsh and Byrne how monthly
from Santee Cooper                  construction progress had not improved at all since October 2015, continuing at the same
CEO Carter to                       dismal 0.5% monthly progress rate observed by Bechtel, which was only one sixth of the
Defendant Marsh,                    necessary 3% monthly rate. Carter explicitly recognized that this ongoing, massive shortfall
forwarded to                        in progress made it impossible for the Nuclear Project to meet the 2020 completion date:
Defendant Byrne                            Through the last 6 months, while the Owners have paid $600 million
                                           dollars, construction progress has only been an aggregate of 3% [i.e.,
                                           0.5% per month]. Moreover, for the June billing period, had the Owners
                                           accepted WEC’s milestones and payment schedule, which contained twenty-
                                           seven milestones and requested payment of $156 million for the month, only
                                           four of the twenty-seven were completed, which would entitle WEC to
                                           payment of just $23.1 million. This rate of progress will never meet the
                                           current completion schedule, impacting production tax credits, the
                                           availability of cheaper energy for our customers, and bringing the costs
                                           of construction to conclusion.

August 2016 “CORB” ¶¶ 166-69        Nearly one year after Bechtel completed its assessment, CORB, an advisory board
Report                              assembled after SCANA rejected Santee Cooper’s efforts to hire an on-site project manager,
                                    confirmed Bechtel’s conclusions. The CORB reported that the Nuclear Project “schedules
                                    include significant risks to achieve substantial completion” and “project schedule
                                    uncertainty is impacting the efficient assignment of oversight resources.” The CORB
                                    noted that the schedule had “slipped 5 months in a 6-month period,” meaning that the
                                    Nuclear Project was not progressing at all, and that for every month that passed, the Nuclear
                                    Project lost an additional month.

                                                               7
                        3:17-cv-02616-MBS       Date Filed 03/29/19      Entry Number 143-2        Page 9 of 10


                           In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                      Allegations Demonstrating Defendants’ Actual Knowledge

  Date and Source         Complaint        Information Demonstrating Defendants’ Knowledge That Their Statements And
                            and                              Omissions Were False And Misleading
                           Exhibit
                           Cite(s)

                                        The CORB also highlighted many of the design and engineering problems identified by
                                        Bechtel, warning that “[w]ithout improved metrics, it will be difficult to ensure the Project
                                        is and remains on track and to determine when recovery actions need to be identified.”

                                        The CORB also echoed Bechtel’s concerns about the constructability of the Nuclear Project
                                        designs, writing that “[t]here is a growing backlog of constructability issues that are not
                                        getting the attention needed to not impact constructability.”

November 28, 2016     ¶¶ 171-73         In an email sent in advanced of the December 5, 2016 joint Board meeting, Carter attached
email from Santee                       the SC Nuclear Timeline and identified “primary items” that Marsh, Carter, and their
Cooper CEO Carter to                    respective teams needed to discuss. Noted in these were (a) a need for “[i]ncreased project
Defendant Marsh in                      management expertise in large scale EPC construction,” and (b) an answer as to why there
advance of December                     had not been an increase in “project management expertise” in response to the Bechtel
5, 2016 Joint Board                     Report.
meeting, attended by
all Individual                          Santee Cooper stated that “SCANA’s project management team . . . does not have the
Defendants except for                   comprehensive skills and depth of experience necessary in engineering, scheduling,
Addison and Stowe                       project controls and construction to manage a new build project laced with
                                        complexities.”

February 14, 2017         ¶¶ 174-76     A February 13, 2017 memo drafted by Santee Cooper CEO Carter contained “pertinent”
Joint Board meeting                     facts “as background for the [February 14 Joint Board] meeting.” Among those facts to be
attended by all           Ex. L         discussed were the following: (a) SCANA and Santee Cooper deemed the estimate schedule
Individual Defendants                   completion dates before the end of 2020 “to be unreliable;” and (b) the monthly progress rate
except for Stowe                        remained at 0.7% per month for the last quarter of 2016, and that only 30.9% of the

                                                                   8
                    3:17-cv-02616-MBS     Date Filed 03/29/19      Entry Number 143-2        Page 10 of 10


                       In re SCANA Corporation Securities Litigation, Civ. A. No. 3:17-CV-2616-MBS

                                 Allegations Demonstrating Defendants’ Actual Knowledge

  Date and Source     Complaint       Information Demonstrating Defendants’ Knowledge That Their Statements And
                        and                             Omissions Were False And Misleading
                       Exhibit
                       Cite(s)
                                   project had been completed to date. This meant that only 10% of the Nuclear Project had
                                   been completed in the 16 months since the start of the Class Period. ¶174. At that rate—
                                   10% completion per 16 months—it would take an additional 9 years—until 2026—to
                                   complete the Nuclear Project.

September 15, 2017    ¶¶ 113,      Defendant Marsh admitted under oath in 2017 testimony that Bechtel’s conclusions were
Testimony by          130, 177     “not news” because Defendants already knew “the majority” of the things contained
Defendants Marsh and               within the Bechtel Report before October 2015. Defendant Byrne similarly testified in
Byrne before the                   September 2017 that “the issues that were raised by Bechtel had largely been raised by
House Utility                      our folks before the Bechtel report.” Byrne also testified that Bechtel detailed “the basics”
Ratepayer Protection               of the First Bechtel Report during the October 22 Bechtel Presentation.
Committee: Briefing
on the Content of the
Bechtel Report




                                                              9
